COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-15-00242-CV


IN RE BILLY WAYNE GREEN                                                 RELATOR


                                    ------------

                          ORIGINAL PROCEEDING
                       TRIAL COURT NO. 15-03993-431

                                    ------------

                         MEMORANDUM OPINION1

                                    ------------

      The court has considered relator’s “Motion to File Single Copy” and grants

the motion. The court has also considered relator’s petition for writ of mandamus

and is of the opinion that relief should be denied. Accordingly, relator’s petition

for writ of mandamus is denied.

                                                   /s/ Bonnie Sudderth
                                                   BONNIE SUDDERTH
                                                   JUSTICE

PANEL: WALKER, MEIER, and SUDDERTH, JJ.

DELIVERED: August 6, 2015


      1
       See Tex. R. App. P. 47.4, 52.8(d).